DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: “fasten the first sheet to the second close the primary cavity” should read as “fasten the first sheet to the second and close the primary cavity”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  I.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miker, Jr. (U.S. Pat. No. 4688286); hereafter “Miker”, in view of Mell et al. (U.S. Pub. No. 2020/0000253); hereafter “Mell”, and Lopes (U.S. Pub. No. 2010/0325781), alongside McQuoid (U.S. Pub. No. 2008/0216243) and Lorizio (U.S. Pat. No. 5118318) with McQuoid and Lorizio both being used as teaching references.
Regarding claim 1, Miker discloses (FIGS. 1 and2) an interactive pillowcase (as illustrated in FIGS. 1 and 2) comprising: a first sheet (front sheet of 20; FIG. 2) coupled to a second sheet (rear sheet of 20; FIG. 2), the first sheet and the second sheet defining a primary cavity (as illustrated housing 18 in FIG. 2) and having a primary opening (about 16) operable to open to the primary cavity (as illustrated in FIG. 2); a closure (16; FIG. 2) operable to close the primary cavity (Col. 2, lines 18-25); a plurality of exterior pocket sheets (12; FIG. 2) coupled to the first sheet (as illustrated in FIG. 2), the first sheet and each one of the plurality of exterior pocket sheets defining an exterior pocket cavity (as illustrated in FIG. 2) and 
However, Miker does not explicitly set forth an interior pocket sheet coupled to the second sheet, the interior pocket sheet and the second sheet defining an interior pocket cavity operable to receive a plurality of movable characters and having an interior pocket opening operable to open to the interior pocket cavity; nor wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters; alongside a scene depicted on the first sheet and the plurality of exterior pocket sheets, the scene including a background and a plurality of scene characters.
Regardless, Mell teaches (FIGS. 1, 3, 4, and 5) a pillowcase (as illustrated in FIGS. 1, and 3-5) with an interior pocket sheet (comprising 32; FIG. 5) coupled to a second sheet (comprising along 5; FIG. 4), the interior pocket sheet and the second sheet defining an interior pocket cavity (as illustrated in FIG. 5, further clarified in paragraph 0021: “A plurality of pouches 32 is each coupled to the panel 26 such that each of the pouches 32 is positioned within the pillowcase 12”) operable to receive a plurality of {objects} and having an interior pocket opening operable to open to the interior pocket cavity (paragraphs 0021 and 22: “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12”; “zippers” respectively). Wherein the first sheet (14; FIG. 4) and the second sheet (comprising along 5; FIG. 4) define a primary cavity (as illustrated in FIG. 3) and having a primary opening (about 22 and 24; FIG. 3) operable to open to the primary cavity (as illustrated in FIG. 3); a closure (24; FIG. 3) operable to close the primary cavity (as illustrated in FIGS. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2). Where it is considered in Mell that “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12” (paragraph 0021) and would further advantageously avail greater storage capabilities 
It would have been simple modification to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2), where Miker considers it advantageous to conceal objects therein and where it is further realized that the storage capabilities would be greatly improved for Miker with Mell’s contribution. Wherein the results would have been predictable in light of both arts concerning themselves with pillows that possess storage capabilities.
However Miker in view of Mell still does not explicitly disclose wherein the interior pocket cavity is operable to receive a plurality of movable characters; nor wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters; alongside a scene depicted on the first sheet and the plurality of exterior pocket sheets, the scene including a background and a plurality of scene characters.
Regardless, Lopes teaches (FIG. 1) a first surface (40; FIG. 1) with an exterior pocket cavity (within 60) wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters (110, 130, 150, 170, and 200 as illustrated in FIG. 1); alongside a scene (100, 120, 140, 160, 180, and 210; FIG. 1) depicted on the first sheet (as illustrated in FIG. 1) and the plurality of exterior pocket sheets, the scene including a background (100; FIG. 1)) and a plurality of scene characters (120, 140, 160, 180, and 210; FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2). Where the incorporation there of would “provide a combination used to process and display information about life forms in an efficient, practical and that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Where the results would have been predictable as other art such as McQuoid (FIG. 6 and 8) and Lorizio (FIG. 1) are both known to use a pocket for a pillow that contains thereon a scene that is coincident with the subject matter placed in the pocket as by a plurality of movable characters.
It would have been simple modification to have incorporated the exterior pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2), where Lopes advantageously considers the inclusion of such to “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Wherein the results would have been predictable in the pillow art as McQuoid (FIGS. 6 and 8) and Lorizio (FIG. 1) consider the use of a scene upon a pillow where the movable characters may be housed inside the interior pocket cavity (As evidenced by McQuoid: FIGS. 6 and 8) and the exterior (as evidenced by Lorizio: FIG. 1). The combination hereafter “Miker Modified”.
Regarding claim 2, Miker Modified discloses (Miker: FIG. 1; Mell: FIG. 3) the interactive pillowcase of claim 1, wherein: the primary cavity is operable to receive a pillow (Miker: as illustrated in FIG. 1; as further understood as conveyed through Mell: FIG. 3 as set forth in claim 1 above).
Regarding claim 3, Miker Modified discloses (Miker: FIGS. 1 and 2; Mell: FIG. 4) the interactive pillowcase of claim 1, wherein: the first sheet includes a first sheet perimeter (Miker: about the front surface of 20: FIG. 2; Mell: about 14; FIG. 4); the second sheet includes a second sheet perimeter (Miker: 
Regarding claim 4, Miker Modified discloses (Mell: FIGS. 3-5) the interactive pillowcase of claim 1, wherein: the first sheet includes a first sheet interior (Mell, as illustrated and conveyed through FIG. 3); the second sheet includes a second sheet interior (30; FIG. 5); and the primary cavity is further defined by the first sheet interior and the second sheet interior (as illustrated in FIG. 3).
Regarding claim 5, Miker Modified discloses (Mell: FIG. 5) the interactive pillowcase of claim 4, wherein: the interior pocket sheet is coupled to the second sheet at the second sheet interior (Mell: as illustrated in FIG. 5); and the interior pocket cavity is defined by the interior pocket sheet and the second sheet interior (as illustrated in FIG. 5 and clarified in paragraph 21).
Regarding claim 6, Miker Modified discloses (Mell: FIGS. 5) the interactive pillowcase of claim 5, wherein: the interior pocket sheet includes an interior pocket perimeter (Mell: as illustrated in FIG. 5 and clarified in paragraph 0021) and an interior opening perimeter (Mell: about 38; FIG. 5); the interior pocket sheet is coupled to the second sheet interior at the interior pocket perimeter (As illustrated in FIG. 5 and clarified in paragraph 0021); and the interior opening perimeter and the second sheet interior define the interior pocket opening (as illustrated in FIG. 5, particularly the centermost, and clarified in paragraph 0022).
Regarding claim 7, Miker Modified discloses (Mell: FIG. 5) the interactive pillowcase of claim 1, wherein: the closure is further operable to close the interior pocket cavity (Mell: as demonstrated in FIG. 5 through 38).
Regarding claim 8, Miker Modified discloses (Mell: FIG. 3) the interactive pillowcase of claim 1, wherein: the closure includes a fastening device disposed on at least one of the first sheet or the second 
Regarding claim 9, Miker Modified discloses (Mell: FIGS. 3 and 4) the interactive pillowcase of claim 1, wherein: the closure includes a flap (Mell: 22; FIG. 3) extending from the first sheet (Mell: 14; FIGS. 3 and 4), the flap having a fastening device (Mell: 24; FIG. 3) operable to secure the flap to the second sheet (as illustrated in FIGS. 3 and 4).
Regarding claim 10, Miker Modified discloses (Lopes: FIG. 1; Miker: FIGS. 1 and 2)) the interactive pillowcase of claim 1, wherein: each of the plurality of exterior pockets (Lopes: 60 and 70; FIG. 1; Miker: about 12; FIG. 2) includes an exterior pocket sheet perimeter (Lopes: illustrated as stitched around the perimeter in FIG. 1; Miker: about 12 as illustrated in FIGS. 1 and 2)) and an exterior opening perimeter (Lopes: illustrated as an open top in FIG. 1; Miker: as illustrated as an open top about 12 in FIG. 1); the first sheet includes a first sheet exterior (Lopes: 40; FIG. 1; Miker: front surface of 20; FIG. 2); each of the plurality of exterior pocket sheets is coupled to the first sheet at the exterior pocket sheet perimeter and the first sheet exterior (Lopes: as illustrated in FIG. 1; Miker: as illustrated in FIGS. 1 and 2); and the exterior opening perimeter and the first sheet exterior define the exterior pocket opening (Lopes: as illustrated in FIG. 1; Miker: as illustrated in FIG. 1).
Regarding claim 11, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: at least one of the plurality of movable characters (Lopes: 110, 130, 150, 170, 200; FIG. 1) matches at least one of the plurality of scene characters (Lopes: 120, 140, 160, 180, and 210; FIG. 1); and each of the plurality of exterior pocket sheets includes at least one of the plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 12, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: the background is an environment (Lopes: as illustrated in FIG. 1); and the plurality of movable characters and the plurality of scene characters include living things that would traditionally be 
Regarding claim 13, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: the plurality of movable characters and the plurality of scene characters include inanimate objects (Lopes: where observably in FIG. 1, the plurality of movable characters and the plurality of scene characters are all inanimate objects such as small plush characters).
Regarding claim 14, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: each one of the plurality of movable characters is different from each of the other plurality of movable characters; and each one of the plurality of scene characters is different from each of the other plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 15, it is considered that the device manufactured and produced by claim 15 is identical to the apparatus of claim 1 and is considered product-by-process claim(s).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.
Regarding claim 15, Miker discloses (FIGS. 1 and2) an interactive pillowcase (as illustrated in FIGS. 1 and 2) that necessitates a method to produce thereof comprising: a first sheet (front sheet of 20; FIG. 2) coupled to a second sheet (rear sheet of 20; FIG. 2), the first sheet and the second sheet defining a primary cavity (as illustrated housing 18 in FIG. 2) at a first sheet perimeter (about the front of 20; FIG. 2) and a second sheet perimeter (about the rear of 20; FIG. 2) to define an envelope (as illustrated in FIG. 2) having a primary opening (about 16) operable to open to the primary cavity (as illustrated in FIG. 2); a closure (16; FIG. 2) secured to the first sheet and the second sheet (as illustrated in FIG. 2), the 
However, Miker does not explicitly set forth an interior pocket sheet coupled/attached to a second sheet interior, the interior pocket sheet and the second sheet defining an interior pocket cavity operable to receive a plurality of movable characters and having an interior pocket opening operable to open to the interior pocket cavity; nor wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters; alongside a scene depicted on the first sheet and the plurality of exterior pocket sheets, the scene including a background and a plurality of scene characters.
Regardless, Mell teaches (FIGS. 1, 3, 4, and 5) a pillowcase (as illustrated in FIGS. 1, and 3-5) with an interior pocket sheet (comprising 32; FIG. 5) coupled/attached to a second sheet (30; FIG. 5, comprising along 5; FIG. 4), the interior pocket sheet and the second sheet defining an interior pocket cavity (as illustrated in FIG. 5, further clarified in paragraph 0021: “A plurality of pouches 32 is each coupled to the panel 26 such that each of the pouches 32 is positioned within the pillowcase 12”) operable to receive a plurality of {objects} and having an interior pocket opening operable to open to the interior pocket cavity (paragraphs 0021 and 22: “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12”; “zippers” respectively). Wherein the first sheet (14; FIG. 4) and the second sheet (comprising along 5; FIG. 4) define a primary cavity (as illustrated in FIG. 3) and having a primary opening (about 22 and 24; FIG. 3) operable to open to the primary cavity 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2). Where it is considered in Mell that “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12” (paragraph 0021) and would further advantageously avail greater storage capabilities than Miker would alone. Where it is considered that the results would have been predictable as both Miker and Mell are concerned with pillow constructions that utilize storage capabilities therein.
It would have been simple modification to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2), where Miker considers it advantageous to conceal objects therein and where it is further realized that the storage capabilities would be greatly improved for Miker with Mell’s contribution. Wherein the results would have been predictable in light of both arts concerning themselves with pillows that possess storage capabilities.
However Miker in view of Mell still does not explicitly disclose wherein the interior pocket cavity is operable to receive a plurality of movable characters; nor wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters; alongside a scene depicted on the first sheet and the plurality of exterior pocket sheets, the scene including a background and a plurality of scene characters.
Regardless, Lopes teaches (FIG. 1) a first surface (40; FIG. 1) with an exterior pocket cavity (within 60) wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters (110, 130, 150, 170, and 200 as illustrated in FIG. 1); alongside a scene (100, 120, 140, 160, 180, and 210; FIG. 1) depicted on the first sheet (as illustrated in FIG. 1) and the plurality of 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2). Where the incorporation there of would “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Where the results would have been predictable as other art such as McQuoid (FIG. 6 and 8) and Lorizio (FIG. 1) are both known to use a pocket for a pillow that contains thereon a scene that is coincident with the subject matter placed in the pocket as by a plurality of movable characters.
It would have been simple modification to have incorporated the exterior pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2), where Lopes advantageously considers the inclusion of such to “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Wherein the results would have been predictable in the pillow art as McQuoid (FIGS. 6 and 8) and Lorizio (FIG. 1) consider the use of a scene upon a pillow where the movable characters may be housed inside the interior pocket cavity (As 
Regarding claim 16, Miker Modified discloses (Miker: FIG. 1; Mell: FIG. 3) the method of claim 15 wherein: the primary cavity is operable to receive a pillow (Miker: as illustrated in FIG. 1; as further understood as conveyed through Mell: FIG. 3 as set forth in claim 1 above).
Regarding claim 17, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: at least one of the plurality of movable characters (Lopes: 110, 130, 150, 170, 200; FIG. 1) matches at least one of the plurality of scene characters (Lopes: 120, 140, 160, 180, and 210; FIG. 1); and each of the plurality of exterior pocket sheets includes at least one of the plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 18, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: the background is an environment (Lopes: as illustrated in FIG. 1); and the plurality of movable characters and the plurality of scene characters include living things that would traditionally be found in the environment (Lopes: as illustrated in FIG. 1 where the jungle is known to house lions, pandas, elephants, people, and tigers).
Regarding claim 19, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: the plurality of movable characters and the plurality of scene characters include inanimate objects (Lopes: where observably in FIG. 1, the plurality of movable characters and the plurality of scene characters are all inanimate objects such as small plush characters).
Regarding claim 20, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: each one of the plurality of movable characters is different from each of the other plurality of movable characters; and each one of the plurality of scene characters is different from each of the other plurality of scene characters (Lopes: as illustrated in FIG. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because the prior art addresses the general state of the art of pillows, pockets thereto, matching schemes therewith, matching games and the like, children’s toys that are directed to linen based articles, and pillow closure schemes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/26/2021